Citation Nr: 0033069	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to a rating in excess of 10 percent for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from July 1993 to 
September 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present appeal arises 
from a January 1998 rating decision in which the RO denied 
service connection for a low back disorder.  The veteran 
filed an NOD in December 1998, and the RO issued an SOC that 
same month.  The veteran filed a substantive appeal in 
February 1999.  Supplemental Statements of the Case (SSOC) 
were issued in May 1999 and June 2000.  

The Board notes that the issue of an increased rating for a 
right knee disorder will be discussed in the Remand section 
of this decision.  The Board additionally notes that the 
veteran had perfected an appeal as to the issue of service 
connection for a right hip disorder.  In a June 2000 rating 
decision, the RO service connected the veteran for a right 
hip disorder, awarding a noncompensable rating, effective 
from September 1997.  No subsequent appeal has been filed 
with respect to that decision, and thus no issue as to the 
right hip is in appellate status.  


FINDINGS OF FACT

1. Service medical records reflect that the veteran was 
involved in a motor vehicle accident in October 1996, and 
reported suffering from low back pain.  

2. During a separation medical examination in August 1997, 
the veteran was not found to suffer from a low back 
disorder.  

3. During a VA examination in November 1997, the veteran was 
diagnosed with a past history of recurrent back pain, 
although there was no finding of back pain on current 
clinical evaluation.  

4. On VA examination in June 1999, the veteran was diagnosed 
with a past history of recurrent back pain, with no 
diagnosis established on clinical evaluation.  

5. The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  


CONCLUSION OF LAW

The veteran does not have a low back disorder which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in December 1992, she was medically examined for 
purposes of enlistment in the U.S. Marine Corps.  On clinical 
evaluation, the veteran's musculoskeletal system was found 
normal.  Thereafter, a Medical Board report, dated in January 
1996, noted the veteran's complaints of pain in her right 
knee.  She was also noted to have undergone a tibial tubercle 
excision, and complained of pain with activities, along with 
instability.  

In October 1996, a progress note reflected that the veteran 
had been involved in a motor vehicle accident the previous 
day.  Clinical evaluation revealed minor abrasions on the 
inner aspects of the veteran's elbows and some bruising on 
her right breast, which was thought to be secondary to airbag 
deployment.  The veteran, in particular, complained of mild 
low back pain, noted as 4-to-5 on a scale of 10, as compared 
to 4/10 prior to the accident.  On clinical evaluation of the 
veteran's back, there was negative costovertebral angle 
tenderness (CVAT).  The veteran's back was noted to have a 
full range of motion.  The examiner's assessment noted no 
obvious defects on physical examination.  

In a medical report later that month, October 1996, the 
veteran was noted to complain of right-side back pain.  On 
clinical evaluation, there was mild tenderness of the right 
paraspinal musculature at L4-5.  Straight leg raising was 
negative bilaterally, and the veteran's gait was normal.  
There was a full range of motion with mild pain on 
stretching.  The examiner's assessment was musculoskeletal 
pain, and the treatment plan called for heat and rest.  

In August 1997, the veteran was medically examined for 
purposes of separation from active service.  In a Report of 
Medical Assessment, dated that same month, the veteran 
reported that her health had become worse since her last 
assessment because of her pregnancy and back problems.  In a 
Report of Medical History, the veteran complained of, in 
particular, recurrent pain in her right knee, back, and right 
hip.  In a Report of Medical Examination, on clinical 
evaluation, the examiner reported the veteran's 
musculoskeletal system to be normal.  

Thereafter, in October 1997, the veteran submitted to the RO 
a VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which she filed claims for service connection, 
inter alia, for a back condition and right knee disorder.  

In November 1997, the veteran was medically examined for VA 
purposes.  She complained of low back pain, beginning in 1996 
or 1997.  She recalled the onset of back pain after her motor 
vehicle accident, as well as after she was administered an 
epidural anesthesia for delivery of her child.  The veteran 
reported not receiving any therapy for her back, but said she 
still had occasional recurrent low back pain, with no low 
back pain at the time of examination.  With respect to her 
right knee, the veteran reported suffering from some daily 
right knee pain, and noticed an increase when going up or 
down stairs.  She added that she occasionally used Motrin.  

On clinical evaluation, there was no tenderness to percussion 
of the veteran's lumbar spine; there were no postural 
abnormalities or fixed deformities.  Her musculature was 
symmetrical, with no spasm.  On range of motion testing, 
flexion was to 90 degrees, extension to 20 degrees, right and 
left lateral flexion was to 20 degrees, and right and left 
rotation was to 50 degrees.  No neurological deficits were 
noted.  As for the right knee, there was pain on palpation of 
the tibial tubercle, with no swelling, deformity, or 
instability reported.  The examiner's impression was past 
history of recurrent low back pain, with no diagnosis to 
date; and persistent right knee pain, with diagnosis of 
patella femoral syndrome and Osgood-Schlatter disease.  

In December 1998, the RO received medical records from a 
number of different medical facilities, dated from December 
1997 to November 1998.  In particular, in June 1998, the 
veteran was examined at Primary Care Woodbridge.  She 
complained of discomfort of the paraspinal muscles in the 
lumbosacral area over the right hip.  There was no local 
swelling reported, and no spinal tenderness.  The examiner's 
assessment was musculoskeletal pain.  A Walter Reed Army 
Medical Center MRI (magnetic resonance imaging) report 
associated with the veteran's right knee, dated in September 
1998, noted findings of small joint effusion, small loose 
body within the suprapatellar bursa, and moderate patellar 
chondromalacia.  

That same month, December 1998, the RO received a statement 
from the veteran, dated in November 1998, in which she 
reported that she was scheduled to undergo a second operation 
on her right knee to stop her knee from locking and causing 
her to fall.  She also reported that she had a bone spur 
floating in her right knee, which had caused her to fall down 
"my flight of steps 4 times in the last eight months."  In 
February 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  She reported that 
the patellofemoral syndrome in her right knee had worsened 
and her knee was unstable.  The veteran also indicated that 
she had developed an abnormal gait which had affected her 
back.  

In May 1999, the veteran submitted DeWitt Army Hospital 
medical records, dated from February to April 1999.  In 
particular, a March 1999 physical therapy note reflected that 
it had been five weeks since the veteran had undergone a 
right knee arthroscopy.  She was noted to ride an exercise 
bicycle and do knee exercises, but was noted to still suffer 
with a great deal of pain.  Range of motion of the veteran's 
right knee was 0-105 degrees, limited to pain.  There was no 
effusion, but there was positive pain in the joint line on 
McMurray's testing.  The therapist's assessment was status 
post knee arthroscopy, with limitation of motion and pain.  
In addition to the physical therapy note, treatment records 
in April 1999 noted findings of post-operative right knee 
synovitis, as well as left side low back pain and possible 
piriformis syndrome of the right knee.  

In June 1999, the veteran was medically examined for VA 
purposes.  She reported suffering from more or less constant 
low back pain, and recurrent right knee pain which came and 
went.  On clinical evaluation, there was no tenderness to 
percussion of the lumbar spine.  There were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was symmetric, with no spasm.  Range of motion was flexion to 
60 degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 40 
degrees.  There was no pain on motion, and there were no 
neurological deficits.  With respect to the right knee, there 
was no tenderness to palpation; no swelling, no deformity, 
and no instability demonstrated.  Range of motion was from 0-
90 degrees.  Radiographic studies, noted to have been taken 
in November 1997, were reported as revealing slight 
dextroscoliosis of the back, with a normal study with respect 
to the right knee.  The examiner's diagnosis was past history 
of persistent low back pain, no diagnosis established; and 
past history of recurrent right knee pain, with a diagnosis 
of patellofemoral syndrome.  

In October 1999, the RO received various service and non-
service medical records, most duplicative, dated from January 
1995 to June 1999.  In particular, a May 1996 copy of a 
medical prescription, signed by Martin Johnson, M.D., noted 
that the veteran suffered from lumbar scoliosis.  A June 1999 
medical record, from DeWitt Army Medical Hospital, noted 
assessments of low back and right knee pain.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

In reviewing the medical evidence of record, the Board is 
cognizant that the veteran was involved in a motor vehicle 
accident during active service.  Although there was no report 
of her suffering any specific injury to her back, she has 
complained of recurrent low back pain since that time.  
During a separation medical examination, clinical evaluation 
revealed no abnormalities with respect to the veteran's low 
back.  Subsequent VA medical evaluations, and private 
examination reports, have reflected the veteran's continued 
complaints of intermittent low back pain, without a clinical 
finding of any abnormality.

In this respect, the Board does not doubt the veteran's 
report that she suffers from low back pain.  However, the 
Court has held that a diagnosis of pain, without connection 
to an underlying condition and without a medical nexus to 
service, does not warrant service connection.  See Sanchez-
Benitez v. West, 13 Vet.App. 282, 285 (1999).  In this 
instance, the veteran has not been diagnosed with a medical 
condition or disorder associated with her low back.  The law 
provides that we give the benefit of the doubt to the 
claimant if the record before us presents an approximate 
balance of positive and negative evidence.  In this case, 
however, the medical evidence clearly fails to show a 
diagnosed disability of the back which is related to service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran has been very specific in asserting that she 
suffers from a low back disorder, and that this is related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran currently 
suffers from a low back disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  See also Routen 
v. Brown, supra.

The Board is aware, as is noted above, that, in October 1999, 
the RO received various military and non-military medical 
records.  Most of those records were duplicative, and 
reflected clinical findings of low back and right knee pain.  
The veteran was also noted to apparently suffer from 
scoliosis.  Those records do not appear to have been 
considered by the RO with respect to the veteran's claim for 
service connection for her low back.  The Board notes that an 
SSOC will be furnished the veteran when, inter alia, 
additional pertinent evidence is received after an SOC has 
been issued.  See 38 C.F.R. § 19.31 (2000).  

In this instance, the Board has carefully reviewed the 
medical records, along with the other evidence of record.  As 
noted above, the records in question are for the most part 
duplicative of evidence already on file, or report similar 
findings.  Therefore, the Board can find no reason that a 
remand of the veteran's appeal, for review of these medical 
records by the RO, would be judicially expedient or otherwise 
result in a different finding.  Thus, a remand would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 
540, 546, (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claim for a low back disorder, regardless of the fact that 
she currently is not shown to be suffering from a disability 
that may be service connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including scheduling medical examinations, 
obtaining medical opinions, and the necessity of securing 
such pertinent military and non-military records as may 
substantiate the veteran's claim.  In this instance, the 
veteran has undergone two VA examinations, in which no 
clinical abnormality with respect to her low back has been 
identified.  Thus, the statutory requirement in the Veterans 
Claims Assistance Act of 2000, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development 
action undertaken by the RO.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his or her claim.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  This duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).  

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
See Veterans Claims Assistance Act of 2000, supra.  In 
addition, the Veterans Benefits Administration has issued 
Fast Letter 00-87 (Nov. 17, 2000), and Fast Letter 00-92 
(Dec. 13, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  

With respect to the veteran's increased rating claim for a 
right knee disorder, the Board notes that the RO has assigned 
a 10 percent evaluation, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5260.  Under this Code, pertaining to limitation of 
flexion of the leg, a 10 percent evaluation is warranted for 
flexion limited to 45 degrees, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees, and a 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
The Board is cognizant that the veteran's right knee 
disorder, patellofemoral syndrome, is rated analogously as 
limitation of flexion.  The disability had originally been 
rated analogously under DC 5257 for "Knee, other impairment 
of: recurrent subluxation or lateral instability".  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (2000).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (1999).  

The Court has more recently reaffirmed its holding in DeLuca, 
holding, in a similar case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

In reviewing the evidence of record, as noted in the Factual 
Basis, above, the Board is aware that the veteran's most 
recent VA examination, in June 1999, following her right knee 
arthroscopy, revealed essentially normal findings, with 
flexion limited to 90 degrees.  However, the veteran has 
continued to complain of recurrent right knee pain.  The 
Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  Furthermore, we 
are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
veteran is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  

The Board is cognizant that the VA examiner in June 1999, did 
not evaluate the veteran for functional impairment due to 
pain, or discuss the applicable criteria as noted in DeLuca.  
Therefore, given the veteran's contention that she suffers 
from recurrent right knee pain, as well as the fact that her 
service-connected disability is rated under a Code for 
limitation of motion, and the need for consideration of the 
criteria emphasized in DeLuca, supra, the Board believes the 
veteran should undergo an additional medical examination to 
better assess her current level of disability with respect to 
her right knee.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for her right knee disorder is 
REMANDED to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for her 
right knee since June 1999.  The RO 
should request that the veteran 
furnish signed authorizations for 
release to VA of medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such treatment records, 
and any additional VA medical records 
not already on file which may exist, 
and incorporate them into the claims 
folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate 
the nature and extent of her right 
knee disorder.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy 
of this Remand and any evidence added 
to the record.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should 
report on the level of the veteran's 
pain due to her right knee 
disability, and the effect such pain 
has on her functional ability, i.e., 
whether the joint in question 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly 
limit functional ability during 
flare-ups or when the joint is used 
repeatedly over a period of time.  
The examiner should also state the 
etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on 
motion or palpation.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of 
the record requested by the Board, 
and any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If 
action taken remains adverse to the 
veteran, she and her accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and 
her representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

